Case 2:15-cv-10324-AC-DRG ECF No. 68 filed 01/22/19   PageID.1438   Page 1 of 2




          UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF MICHIGAN
               SOUTHERN DIVISION
SHANNON WOODS,

      Plaintiff,
                                         No. 15-cv-10324
v
                                         HON. AVERN COHN
MICHIGAN DEPARTMENT OF
CORRECTIONS, RYAN JOHNSON, MAG. DAVID R. GRAND
and, MONICA BURTON,

      Defendants.


Kevin Ernst (P44223)
Jonathan R. Marko (P72450)
Ernst & Marko Law, PLC
Attorneys for Plaintiff
645 Griswold Street, Suite 4100
Detroit, MI 48226
(313) 965-5555
Kevin@ernstmarkolaw.com
Jon@ernstmarkolaw.com

Bryan W. Beach (P69681)
Attorney for Defendants MDOC and Monica Burton
P. O. Box 30217
Lansing, MI 48909
(517) 373-6434
beachb@michigan.gov
                                                                        /

            STIPULATION AND ORDER OF DISMISSAL

      The above-named parties, by and through their respective

attorneys, do hereby stipulate and agree to the dismissal with prejudice
Case 2:15-cv-10324-AC-DRG ECF No. 68 filed 01/22/19   PageID.1439   Page 2 of 2




of the above-captioned case in its entirety with no costs or fees awarded

to either party.

      This Court has yet to rule on the matter of the former attorney

Rasor Law Firm’s lien which is pending before this Court. See Docket #

40, Attorney Lien.

Dated: January 18, 2019            /s/Jonathan R. Marko (w/consent)
                                   Jonathan R. Marko (P72450)
                                   Attorney for Plaintiff

Dated: January 18, 2019            /s/Bryan W. Beach
                                   Bryan W. Beach (P69681)
                                   Assistant Attorney General
                                   Attorney for Defendants

                         ORDER TO DISMISS

      The parties, having stipulated to the above dismissal of claims

and the Court otherwise being fully advised in the premises:

      IT IS HEREBY ORDERED that the foregoing matter is dismissed

with prejudice and without costs or attorney fees to either party.

      This Court has yet to rule on the matter of the former attorney

Rasor Law Firm’s lien which is pending before this Court. See Docket #

40, Attorney Lien.

Dated: 1/22/2019                         S/Avern Cohn
                                         HON. AVERN COHN


                                     2
